                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 Commodigy OG Vegas LLC                           :   CASE NO. 1:19-cv-01382
                                                  :
                Plaintiff,                        :   JUDGE PAMELA BARKER
                                                  :
        v.                                        :
                                                  :
 ADM Labs, et al.                                 :   PLAINTIFF’S UNOPPOSED MOTION TO
                                                  :   EXCEED THE PAGE LIMITATION BY
                Defendants.                       :   FIVE (5) PAGES IN ITS OPPOSITION TO
                                                  :   DEFENDANTS’ MOTION TO DISMISS


       Now comes the Plaintiff, by and through counsel, and pursuant to Local Rule 7.1(f),

hereby moves this honorable court for permission to exceed the twenty (20) page limitation for

its opposition memorandum to Defendants’ Motion to Dismiss by up to five (5) additional pages.

       The grounds for this motion are that five (5) Defendants have filed a Motion to Dismiss

on both Fed.R.Civ.P 12(b)(2) (personal jurisdiction) and 12(b)(6) (failure to state a claim)

grounds. It took the Defendants the full twenty (20) pages to get their position communicated.

       However, there are numerous facts that were not identified by these moving Defendants

in their motion that are material to the outcome of both types of legal inquiry. Further, there are

numerous variations in law that apply to the entity Defendants as compared to the individual

Defendants.

       While Plaintiff’s opposition brief is not quite finished, no matter how much counsel has

tried to pare down the facts and the law, there is just no way to communicate all of the facts and

law needed for a correct ruling on this motion practice within a twenty (20) page limitation. The

requested five (5) additional pages is the minimum necessary to communicate the non-movant’s
position. Counsel assures the court that Plaintiff’s memorandum will be as efficiently and

economically communicated as possible.

       Justice requires the requested extension of the briefing limitation for Plaintiff, as

Defendants have the added briefing advantage of a reply memorandum to further set forth their

positions in this case, while Plaintiff is capped at the twenty (20) page limitation.

       Plaintiff’s counsel did confer with defense counsel, and they will not be opposing this

motion.

       WHEREFORE, Plaintiff respectfully requests that this court permit it to exceed the

twenty (20) page briefing limitation by up to five (5) additional pages.

                               Respectfully submitted,

                               /s/ Daniel F. Lindner
                               Daniel F. Lindner (0063918)
                               The Lindner Law Firm LLC
                               2077 East 4th Street, Second Floor
                               Cleveland, Ohio 44115
                               (216) 737-8888, (216) 737-9999 Fax
                               Daniel@Justuslawyers.com

                               Attorney for the Plaintiff



                                  CERTIFICATE OF SERVICE

       A copy of the foregoing Motion was served via the court’s e-filing system upon all
counsel on this 26th day of July, 2019.

                                       Respectfully submitted,

                                       /s/ Daniel F. Lindner

                                       Counsel for the Plaintiff
